Citation Nr: 1022757	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In March 2010, a Board hearing was held before the 
undersigned sitting at the RO.  A transcript of that 
proceeding is associated with the claims folder.    

At the hearing, the Veteran testified that he did not think 
he could get a regular job because of his service-connected 
bilateral foot disability.  He further stated that he had not 
been able to work for the last few years because of this.  
The Board acknowledges Rice v. Shinseki, 22 Vet. App. 447 
(2009), in which the United States Court of Appeals for 
Veterans Claims (Court) held that a claim for total 
disability based on individual unemployability (TDIU) is part 
of an increased rating claim when such claim is raised by the 
record.  Notwithstanding, the Board notes that a claim for 
TDIU was separately adjudicated and denied by the RO in 
October 2007.  The Veteran did not appeal that determination.  
Accordingly, given the specific procedural background in this 
case, a TDIU claim is not deemed to be a component of the 
current appeal despite the holding in Rice.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran currently has bilateral pes planus that is 
related to active military service or a service-connected 
disability.  

2.  The Veteran's service-connected bilateral pes cavus is 
not manifested by marked contraction of the plantar fascia 
with dropped forefoot; the evidence does not reveal hammer 
toes in all digits, very painful callosities, and/or marked 
varus deformity.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus is not 
warranted.  38 C.F.R. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

2.  The criteria for an initial evaluation in excess of 30 
percent for bilateral pes cavus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence not of record: (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a statement of the case (SOC) or supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In July 2003, the RO sent the Veteran a letter advising him 
of the evidence needed to substantiate a claim of entitlement 
service connection for flat feet.  He was also notified of 
his and VA's respective obligations with regard to obtaining 
evidence.  In April 2006, the RO again advised the Veteran of 
the evidence necessary to substantiate his claim and also 
provided information regarding how VA assigns disability 
ratings and effective dates.  The claim was subsequently 
readjudicated, curing the timing deficiency.

Regarding the claim for a higher disability rating for pes 
cavus, the Board notes that it is a "downstream" issue in 
that it arose from the initial grant of service connection.  
For initial rating claims, where, as here, service connection 
has been granted and the initial rating and effective date 
have been assigned, the claim of service connection has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional § 5103(a) notice.  See Dingess, 19 Vet. 
App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

The above notwithstanding, by letter dated in September 2006, 
the RO advised the Veteran of the information and evidence 
needed to substantiate a claim for increase.  This letter 
also provided information regarding how VA assigns disability 
ratings and effective dates.  Again, the claims were 
readjudicated in the October 2009 SSOC.  Accordingly, no 
further development is required with respect to the duty to 
notify. 

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting with 
procuring relevant records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159.  

In pertinent part, the claims file contains the Veteran's 
service treatment records, VA medical records, and records 
from the Social Security Administration (SSA).  The Veteran 
was provided VA examinations to assess the nature and 
severity of his bilateral foot disability in November 2003 
and September 2009.  On review, the Board finds the 
examinations of record adequate for rating purposes, and 
additional examination is not warranted.  

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.	Factual Background

Service treatment records show that on examination for 
enlistment in September 1975, the Veteran's feet were normal 
on clinical evaluation, with no subjective complaints raised 
in a report of medical history completed at that time.  The 
Veteran was seen during service with various complaints 
related to the feet.  Service records include a diagnosis of 
pes cavus, but do not show a diagnosis of pes planus (flat 
feet).  On examination for separation in February 1977, the 
Veteran's feet were again reported as normal on clinical 
evaluation.  

After discharge from service, a VA medical record dated in 
October 1992 shows that the Veteran was instructed as to 
proper diabetic foot care.  At that time, there were no acute 
infections or inflammatory processes noted on his feet.  

Podiatry note dated in February 2003 indicates that the 
Veteran experienced a severe episode of pain in his left big 
toe joint one week prior.  Following clinical evaluation, 
diagnosis was bilateral hallux limitus.

The Veteran underwent a VA examination in November 2003.  The 
examiner reviewed the claims file.  He noted that there was 
an in-service history of pes cavus, but that no other foot 
abnormalities or problems were noted.  The Veteran reported 
persistent pain and soreness.  There was pain and tenderness 
with standing and walking.  He also reported some swelling 
over the great toes.  He wore orthotics which helps.  He 
reported that he had not used a cane, brace, or crutches to 
get around.  He could do normal daily activity, but prolonged 
standing, walking, climbing, crawling, and squatting 
aggravated his feet.  

On physical examination, the Veteran was able to ambulate 
without aids or assistance.  He had pain, soreness, and 
tenderness to palpation over the plantar surface of the left 
foot with some mild pes cavus noted.  There was no callus 
formation.  He had a scar from fifth toe surgery and did have 
some spurring and a bit of hallux rigidus over his great 
toes.  The left foot could dorsiflex and plantar flex 20 
degrees and there was no hammering or clawing of the toes.  
There was no other swelling or deformity.  Examination of the 
right foot showed a mild pes cavus.  There was some 
tenderness to soreness of the plantar surface of the foot and 
some rigidness in the great toe with dorsiflexion and plantar 
flexion of 20 degrees.  There was no hammering or clawing of 
the rest of the toes.  There was some tenderness over the 
plantar surface but no callus formation.  The Veteran could 
heel and toe walk on both feet and partially squat.  The 
examiner noted that the Veteran's foot problems were chronic 
in nature, symptomatic, and worsen with prolonged standing 
and walking.  X-rays of the bilateral feet showed moderate 
degenerative arthritic changes of the first 
metatarsophalangeal joints of the right foot and, to a 
minimal degree, the first metatarsophalangeal joints of the 
left foot.  The final diagnoses were (1) bilateral pes cavus; 
(2) bilateral arthritis to great toes; and (3) postoperative 
spurs bilaterally fifth toes.  The examiner indicated that 
diagnoses numbered 2 and 3 were not related to service.  

Subsequent VA medical records show continued complaints of 
and treatment for bilateral foot pain.  Various diagnoses 
have been noted, including degenerative joint disease, pes 
cavus, and plantar fasciitis.  

A VA physical therapy note dated August 13, 2004, documents 
the Veteran's complaints of foot pain with weight bearing.  
The Veteran presented in a wheelchair and it was noted that 
his gait pattern without crutches was extremely antalgic.  
Crutches were issued at that time.  A podiatry note dated 
August 18, 2004, reflects further concerns of foot pain.  The 
Veteran reported that he was waiting for his orthoses.  He 
took ibuprofen daily and remained virtually nonweight 
bearing.  He was using a wheelchair to get around campus.  
The Veteran was advised that it was important for him to 
maintain his treatment plan to include the anti-
inflammatories.  He was instructed that, due to substance 
abuse, it would be unwise for him to have any surgery or 
injections until he was clean.  A physical therapy noted 
dated August 24, 2004, indicates that the Veteran was issued 
a cane.  

A VA podiatry note dated in September 2006 documents the 
Veteran's complaints of needle-like arch pain in both feet.  
Both ankles were painful and such pain increased with 
prolonged weightbearing.  The Veteran took ibuprofen and used 
ice massage routinely for pain relief.  He had orthotics but 
was not wearing them.  Objectively, there was pain to 
palpation along the entire medial column of the foot from the 
medial tubercle of the calcaneus to the metatarsal head 
bilaterally.  The right foot was worse than the left.  The 
Veteran rated the pain as a 5/10 constantly and increased 
with activity.  The assessment was plantar fasciitis, pes 
cavus, and diabetes mellitus.  

At a podiatry consult on May 13, 2008, the Veteran presented 
for free shoes.  He also needed orthotics.  He related that 
his feet were bad and that he had pes cavus limiting his 
ambulation.  Following examination, impression was hallux 
limitus, neuropathy, and pes planus.  The Veteran was casted 
for custom semi-rigid orthotics and was educated on proper 
foot care and shoe selection.  A corresponding health summary 
dated the same day notes diagnoses of congenital pes planus 
and acquired hallux valgus.  The Veteran picked up his new 
orthotics in June 2008.

The Veteran most recently underwent a VA examination in 
September 2009.  The examiner reviewed the claims file.  The 
Veteran reported that he had high arches on both feet and 
that they were gradually getting worse, with an increase in 
the aching, pain, soreness, and tenderness.  He was able to 
be up on his feet for approximately 15 to 20 minutes at a 
time before he has to get off of them.  He had tried 
orthotics but reported that they were not working because of 
calluses over the fifth metatarsals.  

Examination of the right foot showed pes cavus with pain and 
tenderness over the plantar surfaces.  There were plantar 
calluses over the fifth metatarsal.  The left foot also 
showed pes cavus with plantar callus over the fifth 
metatarsal.  There were no other deformities noted when the 
Veteran stood or walked.  There was pain and tenderness of 
the plantar surfaces of both feet.  The examiner noted that 
there was abnormal weightbearing, with walking on the 
outside, fifth metatarsal area of both feet.  The final 
diagnosis was bilateral pes cavus.  

SSA records indicate that the Veteran is receiving disability 
benefits.  The Veteran reported depression and problems with 
his back and feet.  On review, it appears that benefits were 
recently continued based on a primary diagnosis of affective 
disorders; and a secondary diagnosis of personality 
disorders.  In any event, records from the SSA have been 
associated with the claims folder.  

III.	Analysis

Service connection

The Veteran contends that he is entitled to service 
connection for pes planus.  In his July 2004 notice of 
disagreement, he stated that he had flat feet.  At his March 
2010 hearing, the Veteran testified that to the best of his 
knowledge, he had a diagnosis of pes planus.  He further 
stated that his feet hurt all of the time.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to establish service connection or 
service-connected aggravation for a present disability, the 
Veteran must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  The Board notes that without a currently 
diagnosed disability, service connection may not be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

In reviewing the record, it is unclear whether the Veteran 
has a current diagnosis of pes planus.  The Board 
acknowledges the Veteran's statements and notes that pes 
planus is a disability that is likely observable by a lay 
person.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Notwithstanding, the only medical record suggesting a 
diagnosis of pes planus is dated in May 2008.  Records prior 
to and following this date do not indicate a diagnosis of pes 
planus and this diagnosis appears at odds with the other 
evidence of record, which consistently shows a diagnosis of 
pes cavus.  The Board further observes that in the November 
2004 SOC and the October 2009 SSOC, the RO explained that pes 
planus signifies flat feet and that the Veteran was currently 
service-connected for pes cavus, which denotes an exaggerated 
arch.

Regardless, even assuming, without conceding, that the 
Veteran has a current diagnosis of pes planus, evidence of 
record does not show that such is related to active military 
service or service-connected disability.  As discussed, there 
is no evidence of pes planus during service or for many years 
thereafter.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, 
however, the Veteran has not expressly reported a flat foot 
problem since active service.  Indeed, he denied any foot 
problems on separation, suggesting that any current foot 
symptoms associated with pes planus have not been chronic 
since active service.  Accordingly, continuity of 
symptomatology has not been established here, either by the 
clinical record or by the Veteran's own statements.  



However, (X) has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board acknowledges the Veteran's contentions.  However, 
as a lay person his opinion does not constitute competent 
medical evidence and lacks probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the 
extent that the holding in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) can be interpreted to enable a lay 
person to speak as to etiology in some limited circumstances 
in which nexus is obvious merely through lay observation, 
such as a fall leading to a broken leg,  the question of 
causation here involves a more complex relationship that the 
Veteran is not competent to address.

In summary, the preponderance of the evidence is against the 
claim of entitlement to service connection for pes planus and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102.  

Increased evaluation

In January 2004, the RO granted service connection for 
bilateral pes cavus and assigned a noncompensable evaluation 
effective July 1, 2003.  In a November 2004 rating action, 
the evaluation was increased to 30 percent disabling, also 
effective from July 1, 2003.  

The Veteran contends that the currently assigned 30 percent 
evaluation does not adequately reflect the severity of his 
disability.  In his January 2005 VA Form 9, he requested that 
a higher evaluation be assigned to reflect his significant 
pain.  He argued that x-rays and examinations have proven 
over and over again that his feet were severely damaged and 
have deteriorated throughout the years.  He stated that 
because of his disability he has been wheelchair bound, has 
walked with a cane and crutches, and has had injections in 
the heels of both feet.  He stated that the pain runs from 
the base of his toes back to the heel on the plantar surface 
of his feet and across the base of the toes on the dorsal 
surface.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to the rating schedule, slight acquired claw foot 
(pes cavus) is rated 0 percent disabling.  Pes cavus with the 
great toe dorsiflexed, some limitation of dorsiflexion at the 
ankle, definite tenderness under metatarsal heads, bilateral 
or unilateral, is rated 10 percent disabling.  Pes cavus with 
all toes tending to dorsiflexion, limitation of dorsiflexion 
at the ankle to right angle, shortened plantar fascia, and 
marked tenderness under the metatarsal heads, is rated 20 
percent disabling for unilateral involvement, and 30 percent 
disabling for bilateral involvement.  Pes cavus with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity, is rated 30 percent disabling for unilateral 
involvement, and 50 percent disabling for bilateral 
involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

In assessing the merits of this claim, the Board acknowledges 
the Veteran's testimony that his toes curl up, that his feet 
drop or feel droopy, and that there are times when he cannot 
straighten his feet out and it is very painful.  The Board 
has also considered the Veteran's reports of limitations 
related to his service-connected bilateral foot disability, 
as well as VA records showing that he has been provided 
various assistive devices for ambulation.  Recent examination 
showed some callosities over the fifth metatarsal; however, 
objective evidence does not show marked contraction of the 
plantar fascia with dropped forefoot, hammer toes, or marked 
varus deformity.  On review, the disability picture 
associated with the Veteran's service-connected bilateral pes 
cavus does not meet or more nearly approximate the criteria 
for a 50 percent evaluation.  Additionally, the Board does 
not find adequate pathology to support a higher evaluation 
based on functional impairment due to pain on motion or other 
factors.  

The Board has also considered whether any additional 
diagnostic codes pertaining to the feet are for application.  
In a statement accompanying his January 2005 Form 9, the 
Veteran specifically asked that the Board consider Diagnostic 
Code 5284 and grant a higher percentage.  Diagnostic Code 
5284 pertains to other foot injuries.  The maximum schedular 
evaluation available under this diagnostic code is 30 percent 
for severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2009).  The Veteran is already in receipt of a 30 
percent evaluation and therefore, there is no basis for 
assigning a higher evaluation under this diagnostic code.  
Additionally, a separate evaluation under this diagnostic 
code is not for consideration.  See 38 C.F.R. § 4.14 (2009).  

The Board notes that a 50 percent evaluation can be assigned 
for pronounced bilateral flat feet under Diagnostic Code 
5276; however, as discussed above, service connection for 
bilateral pes planus is not warranted and thus a rating 
assignment under this code section is precluded.  

In sum, at no time during the appeal period has the Veteran's 
bilateral foot disability been more than 30 percent disabling 
and thus the Board finds no basis for assigning staged 
ratings.  See Fenderson.

Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 
F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for service-connected 
pes cavus reasonably describe the Veteran's disability level 
and symptomatology.  An evaluation in excess of that assigned 
is provided for certain manifestations of the service-
connected disability at issue, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for extraschedular 
evaluation is required.  Id.  


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral pes cavus is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


